Exhibit 10.1Transfer Agent and Registrar Agreement AGREEMENT This agreement made and entered into the 30th day of July, 2007, by and between Action Stock Transfer Corporation hereinafter referred to as Action and Sweetwater Resources, Inc.hereinafter referred to as the Company. WHEREFORE: 1. Action shall be and is hereby appointed Transfer Agent and Registrar for the securities of the Company. 2. An authorized officer of the Company shall file the following with Action before Action commences to act as Transfer Agent: A.A copy of the Articles of Incorporation of the Company and all amendments thereto, and a copy of theCertificate of Incorporation as issued by the State of Incorporation. B.A copy of the by-laws of the Company incorporating all amendments thereto. C.Specimens of all forms of outstanding certificates for securities of the Company, in the formsapproved by the Board of Directors. D.A list of all outstanding securities together with a statement that future transfers may be made without restriction on all securities, except as to securities subject to a restriction noted on the face of said securities and in the corporate stock records. E.A list of all shareholders deemed to be considered "insiders" or "control persons" as defined in the Securities Act of 1933 & 1934 and other acts of Congress and rules and regulations of the United States Securities and Exchange Commission when applicable. F.The names and specimen signatures of all officers who are and have been authorized to sign certificates for securities on behalf of the Company and the names and addresses of any other Transfer Agents or Registrars of securities of the Company. G.A copy of the resolution of the Board of Directors of the Company authorizing the execution of this Agreement and approving the terms and conditions herein. H.His certificate as to the authorized and outstanding securities of the Company, its address to which notices may be sent, the names and specimen signatures of the Company's officers who are authorized to sign instructions or requests to the Transfer Agent on behalf of this Company, and the name and address of legal counsel to this Company. I.In the event of any future amendment or change in respect of any of the foregoing, prompt written notification of such change, together with copies of all relevant resolutions, instruments or other documents, specimen signatures, certificates, opinions or the like as the Transfer Agent may deem necessary or appropriate. -1- 3. Action, as Transfer Agent, shall make original issues of securities upon the written request of the Company and upon being furnished with a copy of a resolution of the Board of Directors of the Company authorizing such issue certified by the Corporate Secretary. 4. The Company hereby authorizes Action to purchase from time to time, certificates as may be needed by it to perform regular transfer duties; not to exceed 2,000 without prior written approval of the Company, with such costs being paid in advance by the Company. Such certificates shall be signed manually or by facsimile signatures of officers of the Company authorized by law or the by-laws of the Company to sign certificates and if required, shall bear the corporate seal of the Company or a facsimile thereof. 5.
